Citation Nr: 9931828	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945 and from October 1950 to August 1951.  

In July 1994, the  regional office (RO) last denied the 
veteran's attempt to reopen the claims for service connection 
for residuals of frozen feet and a back disorder.  The 
current claim is considered by the Board of Veterans' Appeals 
(Board) to have arisen from an October 1995 rating action.  A 
VA Form 9 received in January 1996, is construed as a notice 
of disagreement with that decision, and a statement of the 
case was issued in March 1997.  This appeal was perfected 
when a substantive appeal was received in April 1997. 


FINDINGS OF FACT

1.  The last unappealed decision of record addressing the 
claim concerning a back disability was made in July 1994.  

2.  Evidence submitted since the July 1994 RO rating decision 
includes a medical opinion from a private orthopedist, dated 
in April 1996 and received in September 1996, opining that 
there was a nexus between the veteran's current back disorder 
and the injuries sustained in service, thereby constituting 
new and material evidence and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The evidence of record includes service medical records 
that reflect the presence of back complaints, current records 
reflecting that the veteran has been presently diagnosed to 
have a back disability, and the opinion of at least one 
medical professional who considers the veteran's current back 
problems to be associated with service.  

CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1994 rating decision 
wherein the RO denied entitlement to service connection for a 
back disorder is new and material, and the veteran's claim 
for that benefit has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).  

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999); Collette v. 
Brown, 82nd F.3d, 389 (Fed. Cir. 1996).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the 1994 decision by the RO, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs and, on appeal, the Board, were required to perform a 
two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court has more recently held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999)
(en banc), interpreting and applying a decision of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which 
we must now follow is - first, it must be determined whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203, 206 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.

When this case was considered by the RO in July 1994, the 
record was fairly clear.  The record showed that the veteran 
served on active duty from August 1943 to October 1945 and 
from October 1950 to August 1951.  The service medical 
records for the first period of service was completely silent 
with respect to any complaints or findings of a back 
disorder.  In November 1950, the veteran was hospitalized for 
observation of a back disorder and for conversion reaction, 
manifested by anesthesia and paralysis of the lower limbs.  A 
medical board was convened in May 1951, at which time a 
psychiatrist testified that the veteran began to experience 
severe back pain, anesthesia and paralysis of the lower limbs 
shortly after a "near miss" aircraft accident in October 
1950.  The doctor testified that the veteran received a pass 
to go home for the Christmas holidays; when he boarded an 
aircraft to go home, he experienced excruciating pain.  
Diagnoses from civilian physicians included everything from a 
broken back to psychoses.  At the time of the medical board 
proceedings, the symptoms had essentially cleared.  

The psychiatrist explained that the incident that 
precipitated that conversion reaction occurred when an 
aircraft occupied by the veteran lost its hydraulics while on 
the runway; the veteran panicked and tried to escape down a 
ladder while the plane bounced across a field.  He noted that 
the veteran walked away from the plane, and several hours 
later he walked all the way to the hospital complaining of 
back and leg problems.  The psychiatrist stated that he 
believed that the veteran's physical complaints were a form 
of protest against what he believed to be the use of unsafe 
aircraft.  The veteran was subsequently discharged from 
service due to his conversion reaction.  

Medical records dated thereafter, reflect that the veteran 
received treatment for various disabilities, including 
degenerative changes in the lumbar spine.  What the evidence 
lacked, however, was any medical opinion linking the 
veteran's current back complaints to service.  Additional 
evidence added to the record since the matter was last 
considered, includes a statement from Michael R. Zernich, 
M.D., dated in April 1996.  In that statement, Dr. Zernich 
set forth that the veteran presented with a history of having 
had injuries sustained during service; and complaining of 
persistent back pain as a result of a contusion to the back, 
which he sustained in an airplane crash in service.  Dr. 
Zernich reported that x-rays of the low back revealed a mild 
to moderate degree of degenerative arthritis with 
straightening of the normal lumbar lordosis which he felt was 
"most likely chronic in nature and quite likely has some 
association with the injuries sustained in service."  

In this regard, the Board notes that while the bulk of the 
evidence submitted since the July 1994 RO rating decision 
reflects cumulative findings and argument previously 
considered by the RO, the Board may not overlook the fact 
that the medical statement from Dr. Zernich for the first 
time essentially suggests there exists a causal relationship 
between the veteran's currently manifested back disorder and 
his military service.  Such a medical statement constitutes 
new and material evidence as it bears directly and 
substantially on the specific matter under consideration and 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the veteran's claim of entitlement 
to service connection for a back disorder must be reopened.  

Having concluded that the veteran's claim regarding a back 
disability is reopened, the next question is whether it may 
be considered well grounded.  Since the service medical 
records reflect the presence of back complaints, the veteran 
has been currently diagnosed to have a back disability, and 
at least one medical professional considered the veteran's 
current back problems to be associated with service, the 
claim may be considered well grounded.  

In reaching the foregoing conclusions, the Board notes that 
although the RO included a copy of the full text of 38 C.F.R. 
§ 3.156 in documents provided the veteran, the impermissible 
test set forth in Colvin was used in analyzing the claim.  In 
order to cure that error, it would ordinarily be necessary to 
remand the case to the RO so that the proper standard of 
review could be used in considering the veteran's claim.  
Since, however, the Board is reopening the claim, the veteran 
has not been prejudiced by the manner in which the RO handled 
the case, and no further action in that regard is necessary. 





ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a back disorder, the appeal is 
granted.  

To the extent that the veteran's claim for service connection 
for a back disorder is well grounded, thereby giving rise to 
a duty to assist in its development, the appeal is granted.


REMAND

Having concluded that the claim for service connection for a 
back disorder is reopened, and well grounded, the Board 
believes that additional development in the form of an 
examination that addresses the etiology of the veteran's 
current back disability would be useful in making a final 
determination.  

With respect to the veteran's claim as it concerns his feet, 
it appears that when the RO considered this matter, it 
applied the impermissible test set forth in Colvin, requiring 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."

The Court has stated that, when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
might been prejudiced thereby.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  In addition, if the Board determines 
the veteran has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9 (1999), specifying the 
action to be taken.  Bernard, at 394.

Here, the Board finds that the veteran's attempt to reopen 
his claim for service connection for the residuals of frozen 
feet, was adjudicated by the RO applying the impermissibly 
restrictive standard of Colvin, as specifically overruled by 
Hodge.  Since the veteran's claims were adjudicated by the RO 
under an impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by Bernard, the Board must 
therefore remand the claims to reopen to the RO for 
readjudication under 38 C.F.R. § 3.156.

Finally, the Board notes that in August 1998, service 
connection was established for conversion disorder, and a 30 
percent rating was assigned.  The veteran's representative 
expressed disagreement with the disability evaluation that 
the veteran was assigned in a statement dated in March 1999.  
The RO has not yet had an opportunity to prepare a statement 
of the case regarding that matter, and as such, an appeal in 
that regard has not been perfected.  Therefore, this is not a 
matter over which the Board has jurisdiction, but the veteran 
should be provided a statement of the case with respect to 
this issue, in order to give him the opportunity to pursue an 
appeal in that regard, if he so chooses.  (See Godfrey v. 
Brown, 7 Vet.App. 398 (1995), wherein the Court held that if 
a claim has been placed in appellate status by the filing of 
a notice of disagreement and it does not appear that the RO 
has acted upon it, the Board must remand the claim to the RO 
for preparation of a statement of the case as to that claim, 
lest the claimant be denied the opportunity to perfect an 
appeal as to the issue(s) in dispute.)

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should issue to the veteran 
and his representative a statement of the 
case that addresses the veteran's claim 
for an increased rating for conversion 
disorder.  The veteran should also be 
advised that, if he wishes the Board to 
address that claim, he must submit a 
timely substantive appeal regarding the 
issue. 

2.  The veteran should be afforded an 
examination to determine the current 
nature of any back disability, and 
whether it may be associated with his 
military service.  In advising the 
veteran of this examination, he should be 
informed that his failure to cooperate 
may result in adverse action pursuant to 
38 C.F.R. § 3.655.  In conducting the 
examination, the claims folder should be 
made available to the examiner for review 
before the examination, and a notation to 
the effect that this review took place 
should be made part of any report 
provided.  In providing this report, the 
examiner should identify every back 
disability currently present, and with 
respect to each one so identified, offer 
an opinion as to whether it is at likely 
as not that it is related to any in-
service back complaints, (or otherwise to 
service).  In the event the examiner 
finds that the veteran does not have any 
back disability considered to be at least 
as likely as not related to service, he 
or she should reconcile that conclusion 
with that of other examiners who may have 
differed with it, and in particular Dr. 
Michael R. Zernich.  A complete rationale 
for all opinions stated should be 
included in the report provided. 

3.  Next, the RO should review the 
evidence of record and readjudicate its 
determination regarding the veteran's 
attempt to establish service connection 
for a back disability.  The RO should 
also enter a decision regarding whether 
new and material evidence has been 
submitted to reopen the veteran's claims 
for service connection for the residuals 
frozen feet, and in doing so, follow the 
provisions of 38 C.F.R. § 3.156(a), in 
accordance with the guidance of Hodge, 
Winters and Fossie, supra, and not the 
more restrictive requirements set forth 
in Colvin, supra.  If any claim continues 
to be denied, the RO should furnish the 
veteran, and his representative, a 
supplemental statement of the case.  They 
should then be given an opportunity to 
respond before the case is returned to 
the Board for further review.


By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

